Eldridge, Judge.
In Cooper Tire & Rubber Co. v. Crosby, 273 Ga. 454 (543 SE2d 21) (2001), the Supreme Court found that this Court erred in Crosby v. Cooper Tire & Rubber Co., 240 Ga. App. 857 (524 SE2d 313) (1999), “[in] ruling that the trial court was required to admit evidence of consumer claims honored by the tire manufacturer for tires manufactured at the tire plant where the tire involved in this action was manufactured.” Cooper Tire, supra, 273 Ga. at 454. The Supreme Court found that “[w]ithout an independent showing of a substantial similarity between the purported tire defect that caused the injuries in this case and the basis for the consumer claims that were honored by the manufacturer, this evidence was inadmissible.” Id. Therefore, we vacate that portion of our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed and case remanded for new trial.


Blackburn, C. J., and Barnes, J., concur.